Citation Nr: 1429957	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-29 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder (claimed as skin rash).

2.  Entitlement to service connection for a respiratory disorder (claimed as chest pain and shortness of breath).

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1985 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD, and assigned a 30 percent evaluation for that disability, effective December 31, 2008-the date on which he filed his claim for service connection.  The Veteran timely appealed his assigned evaluation for his PTSD.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in January 2014; a transcript of that hearing is associated with the claims file.

The issue of increased evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

In his January 2014 hearing, the Veteran stated that he wished to withdraw the issues of entitlement to service connection for skin and respiratory disorders.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for skin and respiratory disorders have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In his January 2014 hearing, the substance of which has been reduced to writing in the transcript of record, the Veteran indicated that he wished to withdraw appeal of the issues of entitlement to service connection for skin and respiratory disorders.  In light of these statements from the Veteran during his January 2014 hearing, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to the dental, cervical spine and headache issues on appeal.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal of the issues of service connection for skin and respiratory disorders is dismissed.


REMAND

With regards to the PTSD issue on appeal, the Veteran's VA examinations disclose that the Veteran has been receiving treatment with a VA therapist, R.J., and also completed a 12-week PTSD therapy course with either Sherrie/Shery (or Cherrie/Cherry) H.  After review of the claims file, it does not appear that those records are in the claims file.  Additionally, the Veteran indicated that he has seen someone at VA approximately every six months, and the Board notes that VA treatment records are only of record through December 2011.  Thus, it appears that there are outstanding VA treatment records and therefore, a remand is necessary at this time in order to obtain those records.  Also, any private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the last VA examination of his PTSD was in August 2012.  In light of the time that has already elapsed, and the necessity to remand the claim at this time, the Board finds that during the remand, a VA examination of the Veteran's PTSD also be performed, so that the current severity of his PTSD may be adequately assessed upon return to the Board, if such is appropriate.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Beckley VA Medical Center, or any other VA medical facility that may have treated the Veteran, which are not currently in the record since December 2008, to include any records from the 12-week PTSD course by Sherrie or Cherrie H., any treatment by R.J., as well as any treatment records since December 2011.  Associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his PTSD, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD, and provide a Global Assessment of Functioning (GAF) score.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should specifically discuss whether the Veteran's psychiatric disability precludes substantially gainful employment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


